Citation Nr: 0316769	
Decision Date: 07/21/03    Archive Date: 07/31/03

DOCKET NO.  02-03 727	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

1.  Entitlement to an initial evaluation in excess of 30 
percent for post-traumatic stress disorder (PTSD) prior to 
May 3, 2001.

2.  Entitlement to a disability rating greater than 50 
percent for PTSD as of May 3, 2001.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K.S. Hughes, Counsel



INTRODUCTION

The veteran served on active duty from June 1969 to February 
1972.  He also had subsequent service with the Idaho National 
Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho.

In statements received at the RO in May 2002, the veteran 
raised the issue of entitlement to a total disability rating 
based on individual unemployability (TDIU).  Inasmuch as the 
RO has not adjudicated this issue, it is referred to the RO 
for appropriate action.  Godfrey v. Brown, 7 Vet. App. 398 
(1995) (the Board does not have jurisdiction of an issue not 
yet adjudicated by the RO).


REMAND

In March 2003, the Board informed the veteran of the 
provisions of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002).  However, the 
United States Court of Appeals for the Federal Circuit 
recently invalidated the regulations that empowered the Board 
to both issue written notification of the VCAA to veterans 
and to consider additional evidence without prior RO review 
in the absence of a waiver of such review by the claimant or 
his or her representative.  Disabled American Veterans, et. 
al., v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).

The veteran claims that the severity of his service connected 
PTSD is such that he is rendered unemployable.  Accordingly, 
the veteran should be afforded a VA examination to determine 
the extent of his disability due to PTSD.  Under the VCAA, 
the assistance provided by VA shall include providing a 
medical examination or obtaining a medical opinion when such 
is necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d)(1) (West Supp. 2002); 38 C.F.R. § 3.159(c)(4) 
(2002); see also Green v. Derwinski, 1 Vet. App. 121 (1991) 
(holding that the fulfillment of the duty to assist includes 
conducting a thorough and contemporaneous medical examination 
so that the evaluation of the claimed disability will be a 
fully informed one).  Given the evidence currently of record, 
the Board finds that the veteran should be afforded a 
comprehensive psychiatric examination to determine the 
current severity of his service-connected PTSD.

It is noted that the veteran has indicated that he has been 
in receipt of outpatient treatment at the Vet Center in 
Boise, Idaho, since June 1998.  The only clinical records in 
the veteran's claims folder from this health care provider 
are dated in June 2000 and August 2000; thus, the veteran 
must be afforded the opportunity to submit or identify 
additional clinical records in support of his appeal.

Additionally, the Board acknowledges the veteran's claim that 
the severity of his service connected PTSD warrants an 
increased rating of 100 percent disabling effective from the 
date of his original claim, received at the RO in December 
1998.  Review of the claims file reflects that the RO has 
assigned separate ratings for separate periods of time during 
the course of the veteran's appeal.  In this regard, the 
Court has held that unlike in claims for increased ratings, 
"staged ratings" or separate ratings for separate periods 
of time may be assigned based on the facts found following 
the initial grant of service connection.  Fenderson v. West, 
12 Vet. App. 119 (1999).  Accordingly, inasmuch as the rating 
action appealed from was the initial grant of service 
connection for the veteran's PTSD, the RO should reconsider 
the proper evaluation to be assigned for the veteran's 
service connected PTSD pursuant to the Court's holding in 
Fenderson.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should review the record and 
send an appropriate letter to the veteran 
to ensure compliance with all notice and 
assistance requirements set forth in the 
VCAA.  The RO should advise him of the 
evidence necessary to substantiate his 
claim, as well as what evidence he is to 
provide and what evidence VA will attempt 
to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).

2.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected PTSD since December 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of pertinent treatment 
records identified by the veteran in 
response to this request, which have not 
been previously secured.  In this regard, 
the Board specifically directs the 
attention of the RO copies of any 
treatment records available from the 
Boise, Idaho, Vet Center.

3.  When the above records, if any, have 
been secured and associated with the 
claims folder, the RO should schedule the 
veteran for a comprehensive VA 
psychiatric examination to determine the 
current severity of his PTSD.  The claims 
folder must be made available to and 
reviewed by the examiner in conjunction 
with the examination of the veteran.  The 
examiner should be asked to delineate all 
symptomatology attributable to the 
veteran's PTSD.  Manifestations of any 
nonservice-connected psychiatric 
disabilities should be distinguished from 
the service-connected PTSD, to the extent 
possible.  If such manifestations cannot 
be distinguished, the examiner should so 
state and explain why.  The examiner 
should be asked to provide a current 
multi-axial assessment, including the 
assignment of a GAF score, as well as an 
explanation of what the score represents, 
and the percentage of the score 
representing impairment due solely to 
PTSD symptomatology.  The examiner should 
also assess the extent of the 
occupational and social impairment due 
solely to PTSD symptomatology.

4.  After undertaking any additional 
development deemed appropriate, the RO 
should review the entire evidentiary 
record in order to determine whether an 
increased rating is warranted for the 
veteran's service-connected PTSD, to 
include consideration of staged ratings 
as set forth in Fenderson, supra.

If any remaining benefit sought is not granted to the 
veteran's satisfaction, the RO should issue an appropriate 
supplemental statement of the case.  The requisite period of 
time for a response should be afforded.  Thereafter, the case 
should be returned to the Board for further appellate review, 
if otherwise in order.  By this remand, the Board intimates 
no opinion as to any final outcome warranted.  No action is 
required of the veteran until notified by the RO; however, 
the veteran is advised that failure to cooperate by reporting 
for an examination may adversely affect his claims.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  




______________________________________________
	WAYNE M. BRAEUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




